Citation Nr: 0507479	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-33 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a rectal disorder, 
to include hemorrhoids.

4.  Entitlement to service connection for deviated nasal 
septum.

5.  Entitlement to an evaluation in excess of 40 percent for 
status post cervical herniated nucleus pulposus (CHNP).

6.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with degenerative changes.

7.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis.

8.  Entitlement to an evaluation in excess of 10 percent for 
metatarsalgia of the right great toe with arthritic changes.  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1972 to November 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In October 2003, the Board remanded this case to the RO for 
additional development.  While the case was in remand status, 
the RO granted service connection for tinnitus.  That issue 
is therefore no longer before the Board.  The case has been 
returned to the Board and is ready for further review.  

The issues of entitlement to an evaluation in excess of 40 
percent for status post cervical herniated nucleus pulposus, 
entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with degenerative changes and 
entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for a right wrist 
disability.  A current right wrist disability has not been 
identified by medical evidence.  

3.  The veteran was not treated in service for hearing loss 
and a current hearing loss by VA standards has not been 
diagnosed.  

4.  The veteran was treated in service for external 
hemorrhoids and irritable bowel disease.  A current rectal 
disorder including hemorrhoids has not been diagnosed.  

5.  The veteran was not treated in service for a deviated 
nasal septum, and his currently diagnosed deviated nasal 
septum has not been shown to be related to service.  

6.  The veteran's metatarsalgia of the right great toe with 
arthritic changes is manifested by complaints of pain and 
tingling with a non-tender, stable non-ulcerated scar.  


CONCLUSIONS OF LAW

1.  A claimed right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Claimed hearing loss was not incurred in or aggravated by 
service; nor may a bilateral hearing loss be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309  (2004).

3.  A claimed rectal disorder, to include hemorrhoids, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


5.  The criteria for a disability rating greater than 10 
percent for metatarsalgia of the right great toe with 
arthritic changes have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002); 38 
C.F.R. §§ 4.7, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5279 and 5284, and 4.118, Diagnostic Code 7805 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

A.  Service Connection

In general, the law provides that service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty while in active military service 
or, if pre-existing such service, was aggravated thereby; 
sensorineural hearing loss may be presumed to have been 
incurred in service if manifested to a compensable degree 
within the first post service year.  .  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309  (2004).  Service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  


Right Wrist 

The veteran's service medical records show that in August 
1983, he was treated for swelling and pain of the medial 
right wrist.  He stated that the symptoms had begun two weeks 
prior related to an episode of trauma.  After follow-up, the 
diagnosis in September 1983 was, resolving soft tissue damage 
with some residual inflammation.  At separation in July 1992, 
no right wrist complaint or findings were noted.  

On VA examination in March 2004, the veteran complained of 
right wrist pain.  Examination showed no deformity or 
swelling, and no atrophy.  Motion was noted to be full with 
80 degrees of extension and flexion, 20 degrees of radial 
deviation and 30 degrees of ulnar deviation.  The examiner 
found that the right wrist was normal with no residual of 
trauma.  The examiner stated that it was not likely that the 
injury described happened in the military has anything to do 
with the veteran's subjective complaints.  

With the above noted criteria in mind, the Board finds that 
the claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, because the claim of service connection for a 
right wrist disability does not meet the minimum statutory 
requirement (i.e., a current disability) it is legally 
insufficient under 38 C.P.R. § 3.303 and must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  


Hearing Loss

The veteran claims that he has defective hearing which was 
incurred in service.  In order to prevail on this claim the 
medical evidence must show that he currently has defective 
hearing that is related to his military service.  In deciding 
whether the veteran has a current hearing loss by VA 
standards, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

With the above criteria in mind, the Board finds that the 
claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  The veteran was examined by VA in March 2004.  At 
that time he underwent audiometric testing which revealed 
following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
20
20
LEFT
25
25
10
15
20







Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2004).  The VA examiner stated that the 
veteran's hearing was within normal limits bilaterally.  

Accordingly, because the claim of service connection for a 
bilateral hearing loss does not meet the minimum statutory 
requirement (i.e., a current disability) it is legally 
insufficient under 38 C.P.R. § 3.303 and must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  


A Rectal Disorder, to Include Hemorrhoids

The service medical records show that the veteran was treated 
in service for external hemorrhoids and irritable bowel 
disease.  At separation in July 1992, his rectal examination 
was normal.  On VA examination in March 2004, no external 
hemorrhoids, bleeding or tenderness was found.   

With the above noted criteria in mind, the Board finds that 
the claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  

Accordingly, because the claim of service connection for a 
rectal disorder, to include hemorrhoids does not meet the 
minimum statutory requirement (i.e., a current disability) it 
is legally insufficient under 38 C.P.R. § 3.303 and must be 
denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  


Deviated Nasal Septum

The veteran's service medical records show no complaint, 
diagnosis or treatment for a deviated nasal septum.  He was 
treated during service for nasal allergies on different 
occasions.  His July 1992 separation examination report shows 
no pertinent abnormality.  His nose was noted to be 
clinically normal.  On VA examination in March 2004, 
examination of the nose showed minimal deviation of the nasal 
septum to the left.  X-rays of the nasal bones showed no 
significant bony abnormalities.  The diagnosis was, minimal 
deviated nasal septum.  It was opined that the veteran's 
deviated nasal septum is not likely related to any 
respiratory treatment during the veteran's service.  

With the above noted criteria and evidence in mind, the Board 
finds that the claim must be denied.  There is no showing of 
the disorder in service and there is no medical evidence 
linking this disability with the veteran's military service.  
A VA examiner has opined that there is no relationship 
between the veteran's military service and the currently 
diagnosed deviated nasal septum.  This decision was reached 
after a review of the veteran's claims file and was supported 
by rationale.  In addition, this opinion stands 
uncontradicted in the record.  Thus service connection must 
be denied, because the claims file does not contain competent 
medical evidence indicating that the veteran's current 
condition that is linked to service.  38 C.F.R. § 3.303(d) 
(2004).

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between his disabilities 
and his military service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).




B.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for metatarsalgia of the 
great right toe with arthritic changes.  A 10 percent 
disability rating has been assigned under Diagnostic Code 
5279.  The veteran contends that he is entitled to a higher 
rating. However, for the reasons and bases given below, the 
claim is denied.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to the 
disability for which the veteran is service-connected.  For 
this reason, his service-connected right great toe disability 
is rated by analogy under Diagnostic Code 5279.  The Board 
will consider whether a higher rating can be granted under 
this code, as well as consider any other potentially 
applicable diagnostic codes.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
In this case, consideration of a higher disability evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is warranted since the 
veteran's disability could potentially include limited motion 
of the affected joint(s).  

Initially, the Board notes that Diagnostic Code 5279 for 
anterior metatarsalgia (Morton's disease) provides a maximum 
disability rating of 10 percent. A higher rating cannot be 
granted under this code.  Diagnostic Code 5284 for other foot 
injuries provides a 10 percent disability rating for a 
moderate disability, a 20 percent disability rating for a 
moderately severe disability, and a 30 percent disability 
rating for a severe disability.  With loss of use of the 
foot, a 40 percent disability rating is warranted.  The words 
"moderate," "moderately severe," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc. 

Although the criteria under Diagnostic Code 5284 are less 
defined, when comparing the veteran's symptomatology to other 
similar diagnostic codes, it is clear that his overall level 
of disability is no more than moderate.  The VA examination 
of March 2004 shows that the veteran complained of having 
difficulty standing and putting pressure on his right big 
toe.  He reported a tingling sensation in the right big toe 
and a history of surgeries to the toe in the past.  
Examination showed the right great toe to be in slight 
adduction.  There were multiple surgical scars with no gross 
deformity.  Active and passive motion revealed that the MT 
joint extension was to 30 degrees and flexion was to 35 
degrees.  IP joint motion was 0 to 65 degrees.  Power was 
noted to be satisfactory with no callosities.  X-rays showed 
arthoplasty of the first MT joint.  The diagnosis was, right 
foot revealed evidence of arthroplasty of the first MT joint.  
The examiner noted scarring of the great toe on the right 
foot, which was stable, not ulcerated and not tender.  The 
medical evidence does not show the presence of symptomatology 
from which the Board could conclude that the veteran's level 
of impairment is moderately severe or severe.

No medical professional has stated that the veteran has any 
functional impairment due to the right great toe disability.  
The March 2004 examiner noted that the veteran's subjective 
complaint of pain in not manifested on movement and there was 
no indication of lack of use.  It was stated that the 
veteran's subjective complaints of pain were not consistent 
with objective findings.  Even considering any residual pain 
that he may intermittently experience, the fact remains that 
the manifestations complained of including tingling are so 
minimal that there is no reasonable basis upon which the 
Board could conclude these symptoms are moderately severe, 
such as to warrant a higher rating.  Therefore, the 
preponderance of the evidence is against assignment of a 
higher disability rating under Diagnostic Code 5284.

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5280 for hallux 
valgus, Diagnostic Code 5281 for severe unilateral hallux 
rigidus, and Diagnostic Code 5282 for hammertoes each provide 
a maximum disability rating of 10 percent.  Diagnostic Code 
5283 pertains to malunion or nonunion of tarsal or metatarsal 
bones, but there is no medical evidence showing that the 
veteran has these disorders.  The other diagnostic codes 
applicable to foot disorders - Diagnostic Code 5276 for 
acquired flatfoot, 5277 for weak foot, and 5278 for claw foot 
- also do not apply to the veteran's service-connected 
condition since there is no medical evidence showing that he 
has these disorders.

In general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  If a veteran has separate and distinct 
manifestations attributable to the same injury, they may be 
compensated under different diagnostic codes.  38 C.F.R. § 
4.14; See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The issue of the evaluation to be assigned all manifestations 
of the veteran's service-connected disability is intertwined 
with the claim for a higher rating before the Board.  
Accordingly, consideration will be given to whether any 
separate evaluations should be assigned under applicable 
diagnostic codes.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as scars. 
See 67 Fed. Reg. 49590-49599 (July 31, 2002). Therefore, the 
Board will address the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  In a recent opinion, however, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. See VAOPGCPREC 3- 
00.

The March 2004 VA examination showed a scar of the right big 
toe.  The scar from the veteran's service-connected foot 
surgery would best be evaluated under Diagnostic Code 7805 
for "other" scars.  That is because the evidence does not 
show that the scar is located on the head, face, or neck, see 
Diagnostic Code 7800 (2002 and 2004); resulted from a burn 
injury, see Diagnostic Codes 7801 and 7802 (2002); is deep 
(underlying soft tissue damage) or causes limited motion, see 
Diagnostic Code 7801 (2004); covers an area of at least 144 
square inches, see Diagnostic Code 7802 (2004); is poorly 
nourished or ulcerated, see Diagnostic Code 7803 (2002); is 
unstable (frequent loss of skin covering), see Diagnostic 
Code 7803 (20043); and is tender or painful on examination 
according to the medical evidence, see Diagnostic Code 7804 
(2002 and 2004.  Under both the old and new versions of 
Diagnostic Code 7805, other scars are rated on limitation of 
function of the affected part.  

In this case, it is noted that the scar is stable, not 
ulcerated and not tender.  No medical professional has 
indicated the scar affects functioning in any manner.  The 
veteran has not specifically claimed the scar is tender or 
painful, nor is there objective evidence indicating such.  
Therefore, a separate rating cannot be assigned for the scar 
since there is no evidence of disability or manifestations 
due to that scar that are separate and distinct from the 
symptoms used to support the 10 percent rating already 
assigned for the right great toe.  

Thus, the Board concludes that an increased evaluation for 
the veteran's right great toe disability beyond 10 percent is 
not warranted. 


ORDER

Service connection for a right wrist disability is denied.  

Service connection for a hearing loss is denied. 

Service connection for a rectal disorder, to include 
hemorrhoids is denied.  

Service connection for a deviated nasal septum is denied.  

An increased evaluation for metatarsalgia of the right great 
toe with arthritic changes beyond 10 percent is denied.  


REMAND

The rating schedule for evaluating intervertebral disc 
syndrome changed twice during the pendency of this appeal.  
The old criteria, in effect prior to September 23, 2002, 
provided that a maximum 60 percent rating for intervertebral 
disc syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243 (previously 
5293), effective September 26, 2003, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520 (2004).  

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 40 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes.  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.  See 68 Fed. Reg. 51. 454 (August 
27, 2003) . Under the new general rating formula for diseases 
and injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine. Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that while the veteran has 
been provided with the interim rating criteria for his back 
disability, and with the new rating criteria for 
intervertebral disc syndrome, the veteran has not been 
properly examined to evaluate his cervical and his lumbar 
spine disabilities under the criteria noted in the 
appropriate codes.  

In addition, the Board finds that while the veteran's right 
shoulder disability was evaluated on VA examination in March 
2004, the report does not provide sufficient information to 
fully evaluate the condition.  Thus another examination is 
necessary. 

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO should schedule the veteran 
for VA orthopedic, and neurologic 
examinations to evaluate his service-
connected disabilities (cervical spine, 
low back disability, and right shoulder).  
The examiners should review the claims 
folder, and note such review in the 
examination reports or in an addendum to 
those reports.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The neurological examiner should ensure 
that all indicated tests are performed, 
and should evaluate the cervical and the 
lumbar spines. The examiner should note 
if possible, whether the veteran has 
experienced incapacitating episodes of 
back symptoms, i.e., periods of acute 
signs and symptoms due to the service-
connected back condition that require bed 
rest prescribed by a physician and 
treatment by a physician, over the past 
12 months, and identify the total 
duration of those episodes over the past 
12 months.  The examiner should note any 
listing of the spine to the opposite 
side, and if there is an absent ankle 
jerk.  Any abnormal sciatic, peroneal, 
popliteal or other nerve findings due to 
the service-connected back condition 
should be described in detail and the 
degree of any paralysis, neuritis or 
neuralgia should be set forth (i.e., 
mild, moderate, severe, incomplete or 
complete).  The examiner should indicate 
the degree to which the veteran's service 
connected back disability(s)impact on his 
employability.  Complete rationale must 
be provided for all opinions and 
conclusions given.

The veteran should undergo a VA 
orthopedic examination to evaluate his 
cervical and lumbar spine disabilities, 
and to evaluate his right shoulder 
disability.  All indicated tests should 
be performed.  The examiner should 
indicate range of motion in degrees.  As 
to the spine, any ankylosis should be 
documented.  The right shoulder findings 
should indicate if there is any malunion, 
non union or loose movement.  Motion of 
the right arm should be reported by 
indication of whether motion is limited 
at shoulder level, midway between the 
side and the shoulder or to 25 degrees 
from the side.  The examiner must 
describe the extent of any 
incoordination, weakened movement, and/or 
excess fatigability.  The examiner must 
also identify any objective evidence of 
pain or functional loss due to pain. The 
examiner must also express an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare-ups.  
If this is not feasible, the examiner 
should so state.  ).  The examiner should 
indicate the degree to which the 
veteran's service connected back 
disability(s) and his right shoulder 
disability impact on his employability.  
All opinions and conclusions given must 
be supported by complete rationale.  

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary.  Then, 
the RO should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, which 
includes all appropriate laws and 
regulations, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


